Citation Nr: 1125354	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  07-31 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  The propriety of the reduction of the disability evaluation for a right knee lateral meniscus tear from 30 percent to 20 percent, effective November 21, 2006, to include whether a higher evaluation is warranted.

2.  Entitlement to an increased disability evaluation for a right knee lateral meniscus tear, currently rated 30 percent disabling.

3.  Entitlement to an increased disability evaluation for arthritis of the right knee, rated 10 percent disabling.

4.  Entitlement to a higher initial disability evaluation for degenerative arthritis of the left knee, rated 10 percent disabling.  

5.  Entitlement to a total disability evaluation, based on individual unemployability, due to service connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1973 to November 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.  

The Board finds that it properly has jurisdiction over the Veteran's claim seeking entitlement to a TDIU, reasonably raised by his March 2008 statement and a November 2008 VA examination, and has included such claim on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

The issue of entitlement to increased disability evaluations for (I) a right knee lateral meniscus tear, rated 30 percent disabling, (II) arthritis of the right knee, rated 10 percent disabling; (III) a higher initial disability evaluation for degenerative arthritis of the left knee, rated 10 percent disabling; and (IV) the assignment of a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A December 2006 rating action reduced the disability evaluation for the Veteran's service-connected right knee lateral meniscus tear (right knee instability) from 30 percent to 20 percent, effective November 21, 2006.

2.  At the time of the December 2006 rating action, the 30 percent disability evaluation for right knee instability had not been in effect for more than 5 years.  

3.  The evidence reflects no actual improvement in the Veteran's right knee instability.  


CONCLUSION OF LAW

The criteria for restoration of a 30 percent disability evaluation for right knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.344, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5003-5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claim with respect to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2003).  Given the favorable outcome below no conceivable prejudice to the Veteran could result from this adjudication.  

The Board notes that, although generally the procedural framework and safeguards set forth in 38 C.F.R. § 3.105(e) governing rating reductions are required to be followed by VA prior to issuing a final rating reduction, these due process requirements are not applicable in the present matter.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  Significantly, the due process provisions of 38 C.F.R. § 3.105(e) are only properly applied where the rating reduction would result in a reduction in the Veteran's overall disability evaluation, such that VA disability compensation payments would be reduced or discontinued.  See Stelzel v. Mansfield, 508 F.3d 1345, 1347-49 (Fed. Cir. 2007); VAOPGCPREC 71-91 (Nov. 7, 1991).  In the present matter, the December 2006 reduction of the Veteran's disability evaluation for right knee instability did not impact the level of his disability compensation, given other determinations in the rating action.  More specifically, while the Veteran's disability evaluation for right knee instability was decreased to 20 percent, effective November 21, 2006, his combined disability evaluation for compensation was unchanged at 50 percent.  Thus, the provisions of 38 C.F.R. § 3.105(e) are not applicable.  Id.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

By way of history, in June 1989, the Veteran established service connection for a right knee lateral meniscus tear (right knee instability), with the RO assigning an initial noncompensable disability evaluation.  A July 1995 rating action granted a 10 percent disability evaluation for this condition, effective September 12, 1994.  The RO granted a 20 percent disability evaluation for the condition, effective September 29, 1997, in a March 1998 rating action.  

A June 2003 rating action assigned a temporary total disability evaluation, from February 25, 2000, to April 1, 2000, and continued a 20 percent disability evaluation for right knee instability, on and after April 1, 2000.  In September 2004, the RO assigned a 30 percent disability evaluation for right knee instability, effective May 13, 2004, and a November 2005 rating action continued this evaluation.  

In March 2006, the RO assigned a temporary total disability evaluation from December 5, 2005, to March 1, 2006, and continued the 30 percent disability evaluation for right knee instability, effective March 1, 2006.  The 30 percent disability evaluation was continued, in an April 2006 rating action.  However, in December 2006, the RO reduced the Veteran's disability evaluation for right knee instability to 20 percent, effective November 21, 2006.  

The Veteran's right knee instability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5257.  

Diagnostic Code 5010 requires that VA rate the Veteran's disorder on the basis of limitation of motion, and in the present matter, the relevant Diagnostic Code has been identified as Diagnostic Code 5257, concerning "other impairments of" the knee.   

Pursuant to Diagnostic Code 5257, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability of the knee; a 20 percent evaluation is assigned for moderate recurrent subluxation or lateral instability of the knee; and a 30 percent evaluation is assigned for severe recurrent subluxation or lateral instability. 

The Board notes that the protective provisions of 38 C.F.R. § 3.344 do not apply to the reduction of the Veteran's rating at issue because that rating was not in effect for a long period of time (5 years or more).  See Smith (Raymond) v. Brown, 5 Vet. App. 335, 339 (1993) (holding that 38 C.F.R. § 3.344 was not applicable to a rating that had been in effect four years, ten months and twenty-two days.).  For disabilities that are likely to improve, that is, disabilities for which a rating has been in effect for less than five years, re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  

The September 2004 rating action that assigned a 30 percent disability evaluation for right knee instability was based on the findings of a June 2004 VA examination.  This examination report noted the Veteran's prior right knee arthroscopic surgeries and need for a knee brace for the prior year and a half.  At this time, the examiner reported that the Veteran's right knee was "quite loose," presented abnormal stabilization on flexion and extension and revealed a positive McMurray's test.  

A November 2005 VA examination also noted a positive McMurray's test, in the medial and lateral joint line, and characterized the Veteran's right knee instability as mild.  These finding were the basis of the RO's continuation of the Veteran's 30 percent disability evaluation, in November 2005.  

In April 2006, the RO continued the 30 percent disability evaluation for right knee instability, citing a March 2006 VA examination.  At this time, the examiner detailed the Veteran's continued and usage of a knee brace and cane, as well as a surgically absent meniscus.  Further, the VA examiner indicated a positive McMurray's test and characterized right knee instability as moderate.  

The Veteran was provided VA examinations in June 2006 and August 2006, prior to the December 2006 RO determination at issue.  During the examinations, the Veteran again reported always needing a knee brace and cane.  On physical examinations, the respective examiners further indicated right knee medial and lateral instability in 30 degrees of flexion, as well as positive right knee McMurray's tests.  The examination reports also details the presence of right knee crepitation, clicks/snaps and grinding.  

In July 2008 statement, the Veteran reported that he underwent a total right knee replacement in April 2008.  Additionally, the Veteran detailed the nature, extent and severity of his right knee symptomatology.  

The initial grant of a 30 percent rating for right knee instability was based on the Veteran's need for a knee brace and cane, as well as positive McMurray's testing.  Subsequent medical evaluations have continually yielded similar findings, to include the June 2006 and August 2006 VA examinations cited in the RO's determination under review.  Additionally, the Veteran has provided a consistent, competent and credible account of right knee symptomatology, since the assignment of a 30 percent disability evaluation for right knee instability.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  What is more, the Veteran's July 2008 statement, indicating that he underwent a total right knee replacement, is consistent with relevant treatment records that suggest such treatment would be undertaken.  Moreover, the Board finds it unreasonable that the there would have been any actual improvement in disability, given the competent and credible evidence that after December 2006 the Veteran likely required a total right knee replacement.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).  Ultimately, the board finds these factors considered together to provide significant evidence in favor of the Veteran's claim.  

In sum, resolving all reasonable doubt in his favor, the Board finds there is insufficient evidence of record to support a findings that there has been an actual improvement in the Veteran's right knee instability and/or that such improvement actually reflect an improvement in his ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13.  Accordingly, the Board finds that restoration of the 30 percent disability evaluation for right knee instability is warranted and, to this extent, the Veteran's appeal is granted.  


ORDER

A 30 percent disability evaluation for a right knee lateral meniscus tear is restored, effective November 21, 2006, subject to the law and regulations governing payment of monetary benefits.


REMAND

In his October 2007 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran reports that his right knee, left knee and left hip conditions have worsened, since his most recent August 2006 VA examination.  As such, VA is required to afford him contemporaneous VA examination, to assess the current nature, extent and severity of these disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand his right knee, left knee and left hip claims.  

In addition, the record, suggests the Veteran likely receives regular treatment for his knees and left hip.  However, aside from August 2009 treatment records submitted by the Veteran, no relevant VA treatment records dated since October 2007 have not been associated with the claims folder.  Further, no private treatment records, dated after May 2007, have been made of record and the record.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  For this reason, the Board has no discretion and must remand the claims.

In light of Rice and Board's remand of the respective disability evaluation claims, the TDIU issue must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to a total disability rating based on individual unemployability (TDIU), and VA's and the Veteran's responsibilities to provide evidence and information in support of a TDIU claim, which has been raised by the record.  The Veteran should be provided an appropriate amount of time to respond to this notification.  This notification should be associated with the claims folder.

2.  The RO should contact the Veteran, to ascertain any private physician(s) and/or facility(ies) where he received any knee and left hip treatment(s), since May 2007, to include from private Doctor J. Short and the private Hancock Medical Center.  Then undertake all appropriate efforts to attempt to obtain any indicated records.  All development efforts should be associated with the claims file.   

3.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's knee and left hip conditions, dated since October 2007.  Any negative response should be in writing, and associated with the claims folder.

4.  After associating all outstanding records with the claims folder, the RO shall schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his left knee, right knee and left hip disabilities.  The claims file must be made available to and reviewed by the examiner with such review noted in the examination report.  The examiner shall record the full history of the respective disorders, including the Veteran's account of symptomatology and the relevant medical evidence of record.  

Thereafter, the examiner must perform appropriate range of motion testing, expressing all findings in degrees and noting the degree where painful motion, if any, is present, on both flexion and extension.  Further, the examiner should note the presence, or absence, of weakened movement, excess fatigability, and incoordination present, to include on repetitive testing.  The examiner must also indicate whether, and to what extent, there is any knee and hip instability, subluxation or locking.  

Then, the examiner(s) should opine as to whether, without regard to his age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the Veteran's service-connected (I) right knee disability, (II) left knee disability, (III) hemorrhoids and/or any additional disorder(s) for which service connection has been granted, alone or together, render him unable to secure or follow substantially gainful occupation.  

All necessary tests and studies should be conducted and associated with the claims file.  A complete rationale for any opinion expressed shall be provided.

5.  Then readjudicate the matters on appeal, to include the issue of TDIU and to a higher rating for right knee disability, and possible application of 38 C.F.R. § 4.71a, Diagnostic Code 5055.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


